Gray, C. J.
We do not find it necessary to consider the . question, argued at the bar, of the validity of the order of the mayor and aldermen of February 12, 1877; for the plaintiff has been paid at the rate mentioned in that order; there is no evidence before us of the value of his services; and the joint resolution passed by the city council in December 1875 fixed the compensation of officers for the year 1876 only, and he does not therefore show himself to be entitled to recover the compensation therein named for services performed in 1877, and, by the terms of the case stated, cannot maintain his action;

Judgment affirmed.